DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 2 August 2022, with respect to the rejection of claims 1-11 have been fully considered and are persuasive. The rejection of claims 1-11 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1-11.
In regards to claim 1, Seitz discloses a lever for pivoting the handle configured to pivot relative to the handle about the axis and a return position of the lever in which a member is adapted to retain the handle in the rest position. However, Seitz teaches the lever is driven by a motor against the elastic force of the member into a return position and fails to disclose the member is configured for elastically returning the lever into the return position. 
The examiner can find no motivation to modify the elastic member disclosed by Seitz to elastically return the lever into a return position and modify the electrical actuation element to be configured to make the lever pivot against a return force of the member to drive the handle from the rest position to the ejected position without destroying the intended structure and operation of the device disclosed by Seitz and/or without use of impermissible hindsight.
Yoshino et al. (US 9605452) discloses, in particular, an opening control for a door leaf of a motor vehicle comprising a handle mounted so as to tilt about an axis relative to the case, and a lever for pivoting the handle to the ejected position or the rest position, wherein the lever is configured to pivot relative to the handle and comprises a member for elastically returning the lever into a return position. However, Yoshino et al. fails to disclose the lever is configured to pivot relative to the handle about the axis. The examiner can find no motivation to modify the axis of the lever disclosed by Yoshino to be the same axis as the handle without destroying the intended structure and operation of the device disclosed by Yoshino and/or without use of impermissible hindsight.
Regarding claims 2-11, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675